FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-5193
                 _____________________________

KENNETH L. DOWELL, d/b/a
KEN'S PAINT & BODY,

    Appellant,

    v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

                           May 2, 2019


PER CURIAM.

     Kenneth L. Dowell, d/b/a Ken’s Paint & Body (“Dowell”),
challenges the trial court’s order granting summary judgment to
State Farm Mutual Automobile Insurance Company (“State
Farm”) in an action arising from a vehicle lien claimed by Dowell
for towing and service charges. The trial court determined that
Dowell’s failure to provide timely notice of the lien to the vehicle
owner was fatal to each of Dowell’s theories of recovery against
State Farm. We agree and affirm.
                            Background

     On March 15, 2014, at the request of law enforcement, Dowell
towed a disabled 2011 Jeep Compass from a crash scene to his
towing business. At the scene of the accident, law enforcement
provided Dowell with the vehicle owner’s name and address, and
the vehicle tag and identification numbers.

     After the Jeep went unclaimed for almost two weeks, Dowell
sent a “Notice of Lien and Proposed Sale of Vehicle, Mobile Home
or Vessel” to the Jeep’s owner on March 28, 2014. The notice
informed the Jeep owner that Dowell was in possession of the
vehicle and claimed a lien against it for the following charges: $100
towing fee, $35 administrative fee, $300 lien filing fee, and $288.20
in storage fees, which would continue to accumulate at $21.30 per
day. Among other disclosures, the notice stated that the lien was
subject to enforcement pursuant to section 713.78, Florida
Statutes (2013), and that the Jeep would be sold at a public sale
on April 21, 2014, at 10:00 a.m. unless it was redeemed from
Dowell by payment “as allowed by law.” The sale proceeded as
planned and Dowell was the sole bidder. Afterward, Dowell
obtained a certificate of title to the Jeep issued by the State of
Florida.

     According to the allegations of the complaint, State Farm, the
Jeep’s insurer, subsequently applied for and received a “salvage
vehicle” title certificate from the State of Georgia, despite knowing
about Dowell’s possession and ownership of the Jeep. Dowell,
having no knowledge of the salvage title, repaired the Jeep for
resale. About a year later, Dowell discovered the existence of the
salvage title. Dowell sued State Farm, asserting that its
intentional and wrongful registration of the Jeep as a salvage
vehicle destroyed essentially all its marketable value as a used
automobile. He sought damages for conversion and slander of title,
and in the alternative, foreclosure of his lien for towing and storage
charges.

     State Farm moved for summary judgment, arguing that the
public sale of the Jeep was not valid because Dowell failed to
comply with section 713.78, Florida Statutes, the statute on which
Dowell’s claim of lien and ownership of the vehicle is based. The
trial court agreed, finding that the public sale was null and void
                                  2
because Dowell failed to meet a statutory notice requirement. The
trial court granted State Farm’s motion for summary judgment
because Dowell’s claims depended on his ownership of the Jeep
and, in the absence of a valid public sale, Dowell could not prevail.

                              Analysis

     Section 713.78 governs liens for recovering, towing, or storing
vehicles or vessels. The statute grants a towing-storage operator,
such as Dowell, a lien on a vehicle for reasonable towing and
storage charges incurred at the request of law enforcement. §
713.78(2)(d), Fla. Stat.

     The statute also sets forth the procedure by which a towing-
storage operator can enforce a lien by public sale. Relevant here,
subsection (4) provides that a person “who claims a lien for
recovery, towing, or storage services” must give notice to the
registered owner of the vehicle, the insurance company insuring
the vehicle, and to all persons claiming a lien against the vehicle.
§ 713.78(4)(a), Fla. Stat. The notice must be sent to these potential
stakeholders “within 7 business days after the date of storage of the
vehicle[.]” § 713.78(4)(c), Fla. Stat. (emphasis added). In addition,
the notice must disclose the following:

    the fact of possession of the vehicle or vessel, that a lien
    as provided in subsection (2) is claimed, that charges
    have accrued and the amount thereof, that the lien is
    subject to enforcement pursuant to law, and that the
    owner or lienholder, if any, has the right to a hearing as
    set forth in subsection (5), and that any vehicle or vessel
    which remains unclaimed, or for which the charges for
    recovery, towing, or storage services remain unpaid, may
    be sold free of all prior liens after 35 days if the vehicle or
    vessel is more than 3 years of age or after 50 days if the
    vehicle or vessel is 3 years of age or less.

Id. (emphasis added). The statute further provides that “[i]f the
date of the sale was not included in the notice required in
subsection (4),” the towing-storage operator must provide notice of
the sale to the registered owner and lienholders by certified mail
at least 15 days before the date of the sale. § 713.78(6), Fla. Stat.
Public notice of the time and place of sale is also required in a
                                  3
newspaper of general circulation in the county in which the sale is
to be held. Id.

     In the present case, Dowell concedes that he failed to send the
required notice to the vehicle owner within 7 business days after
the initial date of storage, contrary to the mandatory language of
subsection (4). 1 However, he contends the only sanction or penalty
for missing the notice deadline is found in subsection (9) of the
statute, which provides as follows:

    Failure to make good faith best efforts to comply with the
    notice requirements of this section shall preclude the
    imposition of any storage charges against such vehicle or
    vessel.

§ 713.78(9), Fla. Stat. Dowell contends that, under subsection (9),
he admittedly forfeited his right to collect storage fees but argues
that nothing in subsection (9) impacts his right to be paid a
reasonable towing fee. Thus, according to Dowell, the public sale
was valid because the lien as to the towing charge was still
enforceable. This court reviews issues of statutory interpretation
de novo. Lopez v. Hall, 233 So. 3d 451, 453 (Fla. 2018).

     We find Dowell’s reliance on subsection (9) to be misplaced.
Regardless of whether he forfeited the storage charges for the Jeep
but still possessed a lien on the vehicle for the $100 towing fee, he
was not entitled to proceed with enforcement of the lien by public
sale when the required notice of the lien and public sale was
untimely.

     The notice requirements of paragraph (4)(c) are not
discretionary; nor are they a technicality. Based on the plain
language of the statute, timely notice is mandatory and serves
several essential purposes, including making the vehicle owner
aware that (1) towing and storage charges have been incurred, (2)
a lien exists to secure payment of those charges, and (3) the towing-
storage operator can enforce the lien—and in this case, will enforce
the lien—by selling the vehicle if the charges remain unpaid after


    1   There were no vehicle lienholders in this case.

                                  4
35 days. 2 § 713.78(4)(c), Fla. Stat. Additionally, because the notice
here set the date, time, and location of the sale, this was the only
notice of sale required to be sent directly to the vehicle owner. See
§ 713.78(6), Fla. Stat. For these reasons, time is of the essence. If
we took Dowell’s argument to the extreme—that the failure to
comply with the notice deadline is of no consequence to a
foreclosure sale—we would have to uphold a sale even if no notice
of the sale was provided to the vehicle owner at all. This would
amount to writing the notice provisions out of the statute, which
we are not willing to do. See Holly v. Auld, 450 So. 2d 217, 219 (Fla.
1984) (“[C]ourts of this state are without power to construe an
unambiguous statute in a way which would extend, modify, or
limit, its express terms or its reasonable and obvious
implications.”) (quoting Am. Bankers Life Assurance Co. of Fla. v.
Williams, 212 So. 2d 777, 778 (Fla. 1st DCA 1968)).

   For these reasons, we affirm the trial court’s order granting
summary judgment for State Farm.

    AFFIRMED.

ROBERTS, RAY, and WINSOR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Danny L. Kepner and Louis "Trip" Maygarden of Shell, Fleming,
Davis & Menge, P.A., Pensacola, for Appellant.

Jared P. Gann of Kirkland, McGhee & Gann, Pensacola, for
Appellee.



    2 Dowell sold the Jeep 37 days after it was towed, consistent
with the disclosure in the notice.

                                  5